Citation Nr: 0730538	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  98-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to March 11, 1996, for 
the assignment of a 50 percent disability rating or post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In April 2002, a hearing was held before Mark W. Greenstreet 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

In September 2005 the Board rendered a decision on the 
veteran's claim.  In January 2007 the United States Court of 
Appeals for Veterans Claims (the Court) vacated the Board's 
decision and remanded the case.  


FINDINGS OF FACT

1.  A VA outpatient medical treatment record reveals that the 
veteran sought treatment for his service-connected PTSD on 
July 13, 1995.  This treatment record serves as an informal 
claim for an increased rating for PTSD.

2.  The veteran's formal claim for an increased disability 
rating for PTSD was contained in a written statement received 
by VA on March 11, 1996.

3.  VA treatment records dating from July 1995 contain 
medical evidence showing that the veteran met the criteria 
for a 50 percent rating for his PTSD; this evidence shows 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and, where, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

4.  The record establishes July 13, 1995 as both the date of 
the veteran's informal claim for an increased rating for 
PTSD, and the earliest date that it was factually 
ascertainable that an increase in disability has occurred.


CONCLUSION OF LAW

The criteria for an effective date of July 13, 1995, and not 
prior thereto, for a 50 percent evaluation for PTSD have been 
met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The issue on appeal originally stems from an 
RO rating decision in January 1997, which is prior to the 
effective date of the VCAA.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the veteran's claims for service connection.  
This is so because the Board is taking action favorable to 
the veteran by granting an effective date of July 13, 1995 
for a 50 percent rating for PTSD; a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

A VA outpatient treatment record dated July 13, 1995 reveals 
that the veteran requested to "talk with someone in the PTSD 
clinic."  Later that same day, the veteran was seen and a VA 
mental hygiene clinic (MHC) initial evaluation record was 
generated.  This treatment record reveals that the veteran 
reported having "persistent difficulty in interpersonal 
relationships and difficulty holding to a job."  However, 
the veteran denied having nightmares and sleep difficulties.  
In its January 2007 decision, the Court specifically found 
that this date was the date of the veteran's informal claim 
for an increased rating for his service-connected PTSD.  The 
record reflects that the veteran filed a written statement on 
VA Form 21-4138, in which he claimed an increased rating for 
his PTSD.  This written statement was received by VA on March 
11, 1996.  Since the veteran's formal written claim for an 
increased rating was received within a year of the July 1995 
VA MHC treatment record, the date of the treatment record, 
July 13, 1995, becomes the date of claim for an increased 
rating for PTSD.  38 C.F.R. § 3.157.  

In the January 2007 decision, the Court specifically 
indicated that the Board needed to address the one year 
period prior to July 13, 1995, the date of the VA MHC 
treatment record and the date of the veteran's informal claim 
for an increased rating.  The RO denied the veteran's prior 
claim for a rating in excess of 10 percent for PTSD in a 
March 1994 decision.  The RO issued the notice of its 
decision to the veteran in April 1994; however, he did not 
file a timely appeal.  Therefore, that decision is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  Accordingly, the evidence which must be reviewed 
would be in the period after the April 1994 final rating 
decision and before the July 1995 VA MHC treatment record.  

At the April 2002 hearing before the undersigned Veterans Law 
Judge, the veteran was specifically asked whether he received 
psychiatric treatment for the period of time between the 
November 1993 Compensation and Pension examination and the 
November 1996 VA Compensation and Pension examination.  The 
veteran indicated that he received treatment at that time at 
a VA medical facility.  The Board requested the veteran's 
treatment records for this period of time, November 1993 to 
November 1996, and received the appropriate records.  These 
records reveal that July 13, 1995 is the first time 
subsequent to November 1993 that the veteran received any 
treatment for his PTSD.  The Board specifically notes that 
the July 13, 1995 VA record is labeled as "MHC Initial 
Evaluation."  That is, this is the first record of treatment 
at that VA facility, and the veteran has indicated no other 
treatment for his PTSD between November 1993 and this record.  

VA did not receive any communication from the veteran prior 
to July 13, 1995, which contained an expression on the 
veteran's part of an intent to pursue an increased rating for 
his PTSD.  Moreover, there is no medical evidence of record 
dated subsequent to March 1994 final rating decision which 
denied an increased rating for PTSD until the July 13, 1995 
MHC record.  The only alleged evidence of the severity of the 
veteran's PTSD during this period of time are the veteran's 
after-the-fact written statements.  

March 11, 1996, is the date that the RO received the 
veteran's written formal claim for an increased rating.  That 
is the effective date assigned by the RO for the increased 
rating of 50 percent for PTSD.  In a July 2007 letter, the 
veteran's attorney argues that the effective date for the 
assignment of the 50 percent rating for PTSD should be March 
1995, one year prior to the presently assigned effective date 
of March 1996.  The Board disagrees.  The correct effective 
date for the assignment of a 50 percent disability rating is 
July 13, 1995, the earliest date of claim for an increased 
rating as established by the VA MHC treatment record.  The VA 
treatment records dated from July 1995 through November 1995 
show that the veteran received treatment for his PTSD.  When 
these treatment records are considered together as showing a 
continuous course of treatment, they reveal that the veteran 
did meet the criteria for the assignment of a 50 percent 
disability rating for his PTSD at the time of those records.  
38 C.F.R. § 4.132, Diagnostic Code 9411, as in effect at the 
time.  The evidence shows that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, and, where, by reason 
of psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411. While the 1995 treatment records show 
that the veteran was employed during this time, he still 
reported difficulty with interpersonal relationships.  The 
records cumulatively show that the veteran's PTSD was of such 
severity that a 50 percent rating was warranted as of the 
first treatment record dated July 13, 1995.  Accordingly, 
July 13, 1995 is both the date of claim for increased rating 
and the earliest date that it was factually ascertainable 
that an increase in disability occurred.  As such, the 
evidence supports the assignment of July 13, 1995 as the 
effective date for a 50 percent rating for PTSD.  

Again, the Board notes that the veteran asserts an effective 
date of March 1995 is warranted for the assignment of a 50 
percent disability rating.  The Board notes that the question 
of whether a 50 percent rating is warranted prior to July 13, 
1995 requires competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The veteran has provided 
various medical and lay statements in support of this claim.  
As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The record shows that during 1995 the veteran received 
regular VA outpatient psychiatric treatment.  VA psychiatric 
outpatient treatment records show that the treatment began 
with the July 13, 1995 MHC treatment session.  There is no 
evidence showing treatment for the period of time from the 
November 1993 VA psychiatric Compensation and Pension 
examination until the July 13, 1995 MHC treatment record.  
The Board notes that at the 1993 VA examination, the veteran 
specifically reported he was not going for treatment or 
taking any medication for his PTSD.  At the 2002 hearing he 
testified that he received treatment of his PTSD prior to 
March 1996.  In September 2005, the Board remanded the case 
and requested all of the veteran's VA psychiatric treatment 
records.  The request produced the VA medical evidence of 
record which shows that the veteran first began treatment for 
his PTSD on July 13, 1995.  

The Board has reviewed and considered all of the evidence of 
record.  The July 13, 1995 MHC treatment record is the 
earliest evidence of record showing a claim for an increased 
rating for PTSD, and showing an increase in severity of the 
veteran's PTSD.  Accordingly, July 13, 1995 is both the date 
of claim and the date entitlement arose for a 50 percent 
rating for PTSD.  As noted above, if the increase in 
disability preceded the claim by more than a year, the 
increase would be effective from the date of the claim.  
Therefore, the next question is whether the evidence would 
support a conclusion that the increase in disability occurred 
within the year prior to the receipt of a claim for increase.  
If so, the effective date of the award would be from the date 
of the increase, rather than from the date of the claim.

In this case, the Board concludes that the record does not 
support a finding that the increase in disability occurred 
prior to July 13, 1995.  There are simply no medical records 
showing any complaints of increased symptoms, or any 
treatment for PTSD subsequent to November 1993 and prior to 
July 13, 1995.  The evidence fails to show that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment prior to July 
13, 1995.  38 C.F.R. § 4.132, Diagnostic Code 9411.  There 
are no medical records which show that the veteran's PTSD was 
of such severity that a 50 percent rating was warranted prior 
to July 13, 1995.


ORDER

An effective date of July 13, 1995, and not prior thereto, is 
established for a 50 percent disability evaluation for PTSD.  



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


